Exhibit 10.2

 

AMENDING AGREEMENT
to Farmout Agreement made as of July 31, 2013

 

THIS AMENDING AGREEMENT is dated effective as of November 17, 2014.

 

AMONG:

 

MP WEST CANADA SAS, a body corporate, incorporated pursuant to the laws of the
France (hereinafter referred to as "MP West")

 

- and -

 

NORTHERN ALBERTA OIL LTD., a body corporate, incorporated pursuant to the laws
of the Province of Alberta (hereinafter referred to as "NAOL")

 

- and -

 

DEEP WELL OIL & GAS (ALBERTA) LTD., a body corporate, incorporated pursuant to
the laws of the Province of Alberta (hereinafter referred to as "Deep Well")

 

WHEREAS:

 

(A)            MP West, NAOL and Deep Well are parties to the Farmout Agreement
dated July 31, 2013 (the "Farmout Agreement"); and

 

(B)            MP West, NAOL and Deep Well wish to amend the Farmout Agreement,
as set forth in this Amending Agreement.

 

NOW THEREFORE, in consideration of the premises and the respective covenants and
agreements set forth herein and in the Farmout Agreement, the parties hereto
agree to follows:

 

1.INTERPRETATION

 

This Amending Agreement is supplemental to and shall form one agreement with the
Farmout Agreement and the Farmout Agreement and this Amending Agreement shall be
read together and have effect so far as practicable as though all the provisions
thereof and hereof were contained in one instrument.

 

2. AMENDMENTS

 

The Farmout Agreement is amended as follows:

 

        2.1     by deleting the date "December 31, 2014" from the last line of
Section 4.1 of the Farmout Agreement, and replacing it with the date "December
31, 2015".

 

3. CONFIRMATION

 

The parties hereto hereby acknowledge and confirm that, except as specifically
amended by the provisions of this Amending Agreement, all of the terms and
conditions contained in the Farmout Agreement are and shall remain in full force
and effect, unamended, in accordance with the provisions thereof.

 



 

 

 

4. ENUREMENT

 

This Amending Agreement shall be binding upon and shall enure to the benefit of
the parties hereto and their respective successors and assigns.

 

5. TIME

 

Time shall be of the essence of this Amending Agreement.

 

6. GOVERNING LAWS

 

This Amending Agreement shall be governed by and construed in accordance with
the laws of the Province of Alberta.

 

7. EXECUTION IN COUNTERPART

 

This Amending Agreement may be executed by the parties in separate counterparts
(and by facsimile transmission or by a scanned copy by electronic mail) each of
which when so executed and transmitted or delivered shall be an original, but
all such counterparts shall together constitute one and the same agreement.

 

IN WITNESS WHEREOF the parties hereto have caused this Amending Agreement to be
duly executed as of the day and year first above written.

 



NORTHERN ALBERTA OIL LTD.   MP WEST CANADA SAS       Per: /s/ Curtis J. Sparrow
  Per: /s/ Alain Torre           DEEP WELL OIL & GAS (ALBERTA) LTD.            
  Per: /s/ Curtis J. Sparrow      



 

 

 



--------------------------------------------------------------------------------

 